Citation Nr: 1100227	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for status-post 
partial left lateral meniscectomy (left knee disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from July 2003 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).  In pertinent part of that rating decision, 
the RO granted service connection for left knee disability and 
assigned a noncompensable evaluation, effective from September 
20, 2005. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for left knee 
disability.  He asserts that his disability is more severe than 
the criteria associated with a noncompensable evaluation.  Based 
on a review of the claims folder, the Board finds that additional 
development is needed prior to adjudication of the claim.  In 
particular, there appear to be outstanding records of pertinent 
VA treatment available that are not in the records.  
Additionally, a new VA examination is in order.  

First, it appears that copies of all records of pertinent VA 
treatment and test findings are not in the claims file.  The 
report of a November 2005 VA general examination contains an 
excerpt from an October 2005 VA treatment record that is not on 
file.  Also, in a May 2006 statement, the Veteran's treating VA 
physician referred to an MRI of the knee.  The MRI report is not 
on file. 

VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the records 
are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).  Moreover, it is the duty of the VA to 
assist a veteran in obtaining records from Federal agencies, 
including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Accordingly, the Board believes the Veteran's claims should be 
remanded so that these outstanding VA treatment records may be 
obtained.

Second, a remand is in order to afford the Veteran the 
opportunity to attend a new VA examination.  The last VA 
examination report on file is dated in November 2005, more than 
five years ago.  In the May 2006 statement, the Veteran's 
treating VA physician stated that the Veteran's condition has 
worsened since he was last examined in November 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's 
assistance to identify and obtain any VA and 
private records of pertinent medical 
treatment that are not yet on file.  

If any identified records cannot be obtained, 
a memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and the reasons 
why such attempts were not fully successful.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA examination to determine 
the current severity of his service-connected 
disability involving the left knee.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination.  
All indicated tests and studies, to include 
range of motion studies (both passive and 
active) should be undertaken.

The examiner is asked to identify the 
Veteran's range of motion in his left knee 
and to address whether he experiences 
additional functional loss due to limited or 
excess movement, pain, weakness, excess 
fatigability, or incoordination (to include 
during flare-ups or with repeated use).  The 
examiner should clearly indicate the 
measurements at which the additional 
functional loss begins.  The examiner should 
also describe the symptomatology associated 
with the Veteran's disability, and the impact 
of such symptomatology on his daily life.

The examiner should provide a complete 
rationale for any opinion.  To the extent 
feasible, the examiner should distinguish 
between symptoms due to the service- 
connected disability and those due to other 
causes.

3.  After the above has been completed, the 
RO/AMC must review the claims file and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the report does not include adequate 
responses to the specific opinions requested, 
it must be returned to the examiner(s) for 
corrective action.

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for an initial 
compensable evaluation for left knee 
disability.  If the claim remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response. 

Thereafter, if indicated, the case should be 
returned to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised that at least in part the purpose of the examination 
requested in this remand is to obtain information or evidence (or 
both) which may be dispositive of the appeal.  The Veteran is 
placed on notice that failure to report for a scheduled 
examination may be detrimental to his claim.  See 38 C.F.R. § 
3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


